DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on 03/03/2022 is acknowledged.  The traversal is on the ground(s) that apparatus claims 1-17 are related to method claims 18-20 in scope.  This is not found persuasive because the claims -of group I (claims 1-17) and the claims of group II (claims 18-20) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using the product such as using the stadium as a marker on a sports field or using the stadium as a receptacle for a stone throwing game.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the overdrive rail” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The recitation in claim 4 of “the second field has a concave at a center part” is indefinite because it is unclear what is meant by the recited limitation.
The recitation in claim 9 of “the at least one concave; arena having a battling surface” is indefinite because there is a semicolon between the words “concave” and “arena.” For purposes of examination, the examiner will interpret the claim recitation of “concave; arena” to mean --concave arena --.

Claim Objections
Claims 18-20 are objected to because of the following informalities:
The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. Claims 18-20 are objected to because the status identifier of Withdrawn as Restricted pending Rejoinder” to --Withdrawn--.
The recitation in claim 9, lines 5-6 of “one concave; arena” should be changed to --one concave arena--.
The recitation in claim 9, line 6 of “the first play level” should be changed to –the first play level surface--.
The recitation in claim 12, line 4 of “the first play level” should be changed to –the first play level surface--.

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 5 of “the outer peripheral surface has an inverted cone shape with an increasing diameter toward a body of the top” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rypinski (5516112).

 	Regarding claim 1, Rypinski (Figures 1-3) teaches a stadium for a battle between spinning tops on predetermined fields, comprising: a first surface member defining a first field (22); a second surface member defining a second field (24) that is at a higher level than the first field (See Fig. 3); and a slope (14) connecting the first field (22) to the second field (24) to allow a spinning top to go up from the first field to the second field.  
 	It is noted that the prior art of Rypinski is fully capable of performing the claim recitation of “to allow a spinning top to go up from the first field to the second field.”


	Regarding claim 2, Rypinski (Figures 1-3) teaches the first field (22) and the second field (24) are disposed next to each other in a predetermined direction in a plan view, and wherein the slope comprises two slopes (14, 16) that are disposed respectively at opposite ends in a direction perpendicular to the predetermined direction of the first and second fields (See Fig. 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Rypinski in view of Derrah (20100320682).

	Regarding claim 3, Rypinski (Figures 1-3) teaches the first field (22) and the second field (24) are disposed next to each other in a predetermined direction in a plan view.
 	Rypinski does not teach a cliff that is disposed at an edge of the second surface member between the two slopes to allow a spinning top to fall from the second field to the first field, wherein an upper surface of the second surface member has a downward gradient toward the first field.  
 	Derrah (Figures 1-34) teaches a cliff (See Annotated Fig. 1 in this document) (also See fig. 20 of Derrah where the cliff is located proximate to part number 41) that is disposed at an edge of the second surface member (41) between the two slopes (Fig. 20, Part No. 43) (Para. 0081) to allow a spinning top to fall from the second field to the first field (See fig. 20), wherein an upper surface of the second surface member (41) has a downward gradient toward the first field (Also see annotated fig. 1 of Derrah in this document).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Rypinski with a cliff that is disposed at an edge of the second surface member between the two slopes as taught by Derrah as a means of using known work in one field of endeavor (a stadium/playfield on which a game is played using play pieces) prompting variations of it (a cliff that is disposed at an edge of the second surface member between the two slopes) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).














[AltContent: textbox (Figure 1: Derrah Reference)]
    PNG
    media_image1.png
    992
    1329
    media_image1.png
    Greyscale










	Regarding claim 4, the modified Rypinski (Figures 1-3) teaches the second field (24) has a concave at a center part of an upper face.
 	The modified Rypinski does not teach a step that is disposed between the first field and the cliff to prevent a body of a spinning top from contacting a wall of the cliff.
	Derrah (Figures 1-34) teaches a step (See annotated Fig. 1 in this document) that is disposed between the first field and the cliff to prevent a body of a spinning top from contacting a wall of the cliff.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Rypinski with a step that is disposed between the first field and the cliff as taught by Derrah as a means of using known work in one field of endeavor (a stadium/playfield on which a game is played using play pieces) prompting variations of it (a step that is disposed between the first field and the cliff) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rypinski in view of Derrah, further in view of Shindo (20170239558).

	Regarding claim 5, the modified Rypinski (Figures 1-3) teaches the second field (24) has a concave at a center part of an upper face.
 	The modified Rypinski does not teach the slope has such a cant that allows a top to spin with an outer peripheral surface of a shaft of the top on the slope.  
	Derrah (Figures 1-34) teaches the slope (See annotated fig. 1 in this document) has such a cant that allows a top to spin with an outer peripheral surface of a shaft of the top on the slope. 
 	Shindo (Figures 1-5) teaches the outer peripheral surface has an inverted cone shape (Fig. 1, Part No. 70) (Para. 0023) with an increasing diameter toward a body of the top.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Rypinski with the slope has such a cant that allows a top to spin as taught by Derrah as a means of using a slope of a sports field as a transition point for a game piece (Derrah: Para. 0081), and to provide the modified Rypinski with an outer peripheral surface of a shaft of the top on the slope as taught by Shindo as a means of using a top as a game piece to move around a game field (Shindo: Para. 0023).


	Regarding claim 6, the modified Rypinski (Figures 1-3) teaches the first field (22) and the second field (24) are disposed next to each other in a predetermined direction in a plan view.
 	The modified Rypinski does not teach the cant of the slope gradually increases from the first field to the second field with an end at the second field of the slope has such a cant that allows a spinning top on the slope to be released toward a center of the second field, and further comprising a groove that is disposed at an outer periphery of the first field and/or the second field to catch a struck top.  
	Derrah (Figures 1-34) teaches the cant of the slope gradually increases from the first field to the second field (See annotated Fig. 1 in this document) with an end at the second field of the slope has such a cant that allows a spinning top on the slope to be released toward a center of the second field (See annotated Fig. 1 in this document), and further comprising a groove (Fig. 18, Part No. 16) that is disposed at an outer periphery of the first field and/or the second field to catch a struck top (See annotated Fig. 1 in this document).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Rypinski with the cant of the slope gradually increases from the first field to the second field as taught by Derrah as a means of using known work in one field of endeavor (a stadium/playfield on which a game is played using play pieces) prompting variations of it (the cant of the slope gradually increases from the first field to the second field) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rypinski in view of Derrah and Shindo, further in view of Shikami (5375828).

	Regarding claim 7, the modified Rypinski (Figures 1-3) teaches the first field (22) and the second field (24) are disposed next to each other in a predetermined direction in a plan view.
 	The modified Rypinski does not teach a bottom plate that includes the first surface member and a third surface member defining a third field continuous to the first field, wherein the second surface member is detachably disposed on the bottom plate to cover the third field, and the third field is exposed on the bottom plate when the second surface member is detached from the bottom plate.  
	Shikami (Figures 1-7) teaches a bottom plate (Fig. 2, Part No. 30) that includes the first surface member (Fig. 2, Part No. 34a) and a third surface member (Fig. 2, Part No. 34b) defining a third field continuous to the first field (34a), wherein the second surface member (Fig. 2, Part No. 22) is detachably disposed on the bottom plate (30) to cover the third field (34b), and the third field (34b) is exposed on the bottom plate (30) when the second surface member (22) is detached from the bottom plate (30) (Col. 3, Lines 47-63).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Derrah with a bottom plate that includes the first surface member and a third surface member defining a third field continuous to the first field as taught by Shikami as a means of providing a game with removable playfields (Shikami: Col. 3, Lines 47-63).

  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Derrah (20100320682) in view of Brown (3843133).

	Regarding claim 9, Derrah (Figures 1-34) teaches a battling stadium game apparatus with three play level surfaces for toy tops, comprising: a base (51); at least one concave arena (Fig. 23, Part No. 45) at a first play level surface at the base (Also see annotated figure 2 in this document), the at least one concave; arena having a battling surface (see annotated figure 2 in this document) at the first play level, the battling surface having a middle area and a periphery area surrounding the middle area (see annotated figure 2 in this document); an overdrive surface (see annotated figure 2 in this document) at a second play level surface at the base, the overdrive surface is disposed at a level elevated from the concave arena (See Fig. 23); and a third level platform element (49) is disposed at a third play level surface for directing flow patterns of toy tops about three play level surfaces contained within the perimeter exterior wall of the battling stadium (See fig. 19, 23) (Para. 0091).  
 	It is noted that the prior art of Derrah is fully capable of being used “for directing flow patterns of toy tops about three play level surfaces contained within the perimeter exterior wall of the battling stadium.”
 	Derrah does not teach a lid nesting within the base defining an exterior wall around a perimeter of the base, a third level platform element is disposed between the base and the lid. 
	Brown (Figures 1-6) teaches a lid (Fig. 4, Part No. 32) nesting within the base (28) defining an exterior wall around a perimeter of the base (See fig. 4) (Col. 3, Lines 32-51), and a third level platform element (Fig. 4, Part No. 30) is disposed between the base and the lid.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Derrah with a lid nesting within the base as taught by Brown as a means of providing a game field with a cover that is held within a base of the game field (Brown: Col. 3, Lines 32-51).






[AltContent: textbox (Figure 2: Derrah Reference)]
    PNG
    media_image2.png
    869
    1241
    media_image2.png
    Greyscale











  Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Derrah in view of Brown, further in view of Shikami (5375828).

	Regarding claim 10, the modified Derrah (Figures 1-34) teaches a battling stadium game apparatus with three play level surfaces for toy tops (See fig. 23) (Para. 0091). 
 	The modified Derrah does not teach the third level platform element is removable for alternate game play.  
 	Shikami (Figures 1-7) teaches the third level platform element (Fig. 2, Part No. 22) is removable for alternate game play (Col. 3, Lines 29-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Derrah with the third level platform element is removable for alternate game play as taught by Shikami as a means of providing a game with removable playfields (Shikami: Col. 3, Lines 29-46).


	Regarding claim 11, the modified Derrah (Figures 1-34) teaches the third level platform element (49) includes a drop zone portion (See Fig. 23) angled toward the concave arena for introducing toy tops to the first play level (45) at the battling surface from the third play level surface (49).  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Derrah in view of Brown and Shikami, further in view of Villela (20190143200).

	Regarding claim 12, the modified Derrah (Figures 1-34) teaches a battling stadium game apparatus with three play level surfaces for toy tops, comprising: at least one concave arena (Fig. 23, Part No. 45) at a first play level surface at the base (Also see annotated figure 1 in this document); and a third level platform element (49) is disposed at a third play level surface (See fig. 23) (Para. 0091).
 	The modified Derrah does not teach the drop zone portion is divided into a first and second drop zone portion separated by a barrier wall for introducing two toy tops separate from one another at the third play level surface dropping into the first play level at the battling surface for combat.  
 	Villela (Figures 1-4) teaches the drop zone portion is divided into a first and second drop zone portion (Fig. 1, Part No. 30, 32) separated by a barrier wall (16) for introducing two toy tops separate from one another at the third play level surface dropping into the first play level (14) at the battling surface (24) for combat (Para. 0031).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Derrah with the drop zone portion is divided into a first and second drop zone portion separated by a barrier wall as taught by Villela as a means of diving a drop zone into two drop zones/ramps for allowing a game piece to fall to a lower level of a game surface (Villela: Para. 0031).


	Regarding claim 13, the modified Derrah (Figures 1-34) teaches a battling stadium game apparatus with three play level surfaces for toy tops, comprising: an overdrive surface (see annotated figure 2 in this document) at a second play level surface at the base, the overdrive surface is disposed at a level elevated from the concave arena (See Fig. 23).
 	The modified Derrah does not teach the overdrive surface includes a generally flat platform area surrounding the concave arena and disposed between the concave arena and the exterior wall having a surface upon which spinning toy tops ride when spinning out of the concave arena.  
	Villela (Figures 1-4) teaches the overdrive surface includes a generally flat platform area (24) surrounding the concave arena (14) and disposed between the concave arena and the exterior wall (20) having a surface upon which spinning toy tops ride when spinning out of the concave arena (Para. 0031).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Derrah with the overdrive surface includes a generally flat platform area surrounding the concave arena as taught by Villela as a means of providing a multi-level game surface for allowing a game piece to fall to a lower level of the game surface (Villela: Para. 0031).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Derrah in view of Brown and Shikami, further in view of Rypinski.

	Regarding claim 14, the modified Derrah (Figures 1-34) teaches a battling stadium game apparatus with three play level surfaces for toy tops (See fig. 23) (Para. 0091). 
 	The modified Derrah does not teach the overdrive surface includes an overdrive rail having a riding surface upon which spinning toy tops travel from the second play level surface to the third play level surface.  
 	Rypinski (Figures 1-3) teaches the overdrive surface includes an overdrive rail (16) (Col. 4, Lines 8-23) having a riding surface upon which spinning toy tops travel from the second play level surface (Fig. 3, Part No. 12) to the third play level surface (Fig. 3, Part No. 14).	
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Derrah with t the overdrive surface includes an overdrive rail having a riding surface as taught by Rypinski as a means of providing a game with an intermediate surface from which a game piece may travel between other surfaces of a game field (Rypinski: Col. 4, Lines 8-23).


	Regarding claim 15, the modified Derrah (Figures 1-34) teaches a battling stadium game apparatus with three play level surfaces for toy tops, comprising: an overdrive surface (see annotated figure 2 in this document) at a second play level surface at the base, the overdrive surface is disposed at a level elevated from the concave arena (See Fig. 23).
 	The modified Derrah does not teach the third level platform element includes a redirection area and a platform rail outside a periphery of the redirection area, the platform rail seamlessly merging with5Atty. Dkt. No. 1-748 AMENDMENT Appl. No. 17/150,813REPLY TO ELECTION/ RESTRICTION REQUIREMENTAND PRELIMINARY AMENDMENTthe overdrive rail and the platform rail having a riding surface for toy tops riding smoothly from the overdrive rail riding surface to the platform rail riding surface.  
	Rypinski (Figures 1-3) teaches the third level platform element (14) includes a redirection area (22) and a platform rail (30) outside a periphery of the redirection area (22), the platform rail (30) seamlessly merging with5Atty. Dkt. No. 1-748 AMENDMENT Appl. No. 17/150,813REPLY TO ELECTION/ RESTRICTION REQUIREMENTAND PRELIMINARY AMENDMENTthe overdrive rail (16) and the platform rail (30) having a riding surface for toy tops riding smoothly from the overdrive rail riding surface to the platform rail riding surface (See Fig. 3).	
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Derrah with the third level platform element includes a redirection area and a platform rail outside a periphery of the redirection area as taught by Rypinski as a means of providing a game with an intermediate surface from which a game piece may travel between other surfaces of a game field (Rypinski: Col. 4, Lines 8-23).


	Regarding claim 16, the modified Derrah (Figures 1-34) teaches a ramped ledge at an end of the platform element (Fig. 23, Part No. 49) for nesting with the concave arena.  
 	The modified Derrah does not teach a ramped ledge at an end of the platform element opposite the platform rail.
	Rypinski (Figures 1-3) teaches a ramped ledge at an end of the platform element (14) opposite the platform rail (30) (See Fig. 3).	
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Derrah with a ramped ledge at an end of the platform element opposite the platform rail as taught by Rypinski as a means of providing a game with an intermediate surface from which a game piece may travel between other surfaces of a game field (Rypinski: Col. 4, Lines 8-23).
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Derrah in view of Brown, Shikami, and Rypinski, further in view of Massaglia (4630822).

	Regarding claim 17, the modified Derrah (Figures 1-34) teaches a battling stadium game apparatus with three play level surfaces for toy tops (See fig. 19, 23) (Para. 0091). 
 	The modified Derrah does not teach one or more spinning toy tops having an elongated tip with a partially flat riding tip surface and an outer tip surface for engaging the overdrive rail and the platform rail creating directional play and flow patterns to actively direct interactions of spinning tops hopping and traveling between multiple play level surfaces.
 	Massaglia (Figures 1-5) teaches one or more spinning toy tops (Fig. 1-4, Part No. 16) having an elongated tip with a partially flat riding tip surface (28) and an outer tip surface (27) for engaging the overdrive rail and the platform rail creating directional play and flow patterns to actively direct interactions of spinning tops hopping and traveling between multiple play level surfaces (See Fig. 1) (Col. 2, Lines 48-59).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Derrah with one or more spinning toy tops having an elongated tip with a partially flat riding tip surface and an outer tip surface as taught by Massaglia as a means of providing a top as a game piece to be spun on a game board (Massaglia: Col. 2, Lines 48-59).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach the recitation in claim 8 of “a 3Atty. Dkt. No. 1-748 AMENDMENTsecond fence that is detachably disposed on the first fence to surround the bottom plate except for a portion defining the first field so as to prevent a spinning top from going out of the second field, wherein the second surface member is a cantilever that is fixed on the bottom plate at an end facing the first field, and a free end of the second surface member is suspended from the second fence by a suspender.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711